                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

VICTORIA ANDERSON, ET AL.                           §
                                                    §   Civil Action No. 4:19-CV-110
v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                    §
SARAH WHITE, ET AL.                                 §

                MEMORANDUM REJECTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 18, 2019, the report of the Magistrate Judge (Dkt. #9) was entered containing proposed

findings of fact and recommendations that Plaintiff Victoria Anderson’s case be dismissed

pursuant to Federal Rule of Civil Procedure 41(b).

       This case was transferred from the Northern District of Texas to the Eastern District of

Texas on February 12, 2019. Prior to the transfer, Plaintiff Victoria Anderson filed an “Application

to Proceed in District Court Without Prepaying Fees or Costs” [Dkt. 4]. The Magistrate Judge,

pursuant to Local Rule CV-7(j), considered the application moot and instructed Plaintiff to re-file

her application. Plaintiff failed to re-file her application and the Magistrate Judge recommended

that the case be dismissed pursuant to Fed. R. Civ. P. 41. Although the Magistrate Judge correctly

applied the rules, the Court, at this time, rejects the dismissal of this case. Plaintiff had filed an

application to proceed without payment of fees, and the undersigned directs the Magistrate Judge

to consider the application in determining whether Plaintiff may proceed in forma pauperis.

       IT IS SO ORDERED.
SIGNED this 24th day of May, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                     2
